DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

20.  (Cancelled)
Allowable Subject Matter
Claims 1-19 allowed.

The following is an examiner’s statement of reasons for allowance:  Claim 1 when viewed over the cited art of record is seen to provide patentable distinction over the cited art.  Claim 1 calls for a body type criteria determination component and a body type determination component.  A review of the specification shows that the processor 110 is the body type determination component and the 100 application specific machine (with all its components as shown in Figure 41).  Although the prior art does show swing training aids which include the like of carpets or mats with indicia, pegs etc…and processors, the combination of the processor configured to determine the different body type criteria when combined with the rectangular carpet and its configuration to guide the stance or swing of the golf player as a function of the golf player’s body type is seen to be novel over the cited art of record and a proper finding of prima facie obviousness too tenuous over the cited art of record when viewed in combination with the remaining limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.